—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 7, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant was a general partner in a two-person partnership in the graphic design business. When the partnership dissolved she applied for unemployment insurance benefits. Although she was initially ruled eligible, upon further administrative review it was determined that because of her work as a partner, she did not have sufficient weeks of covered employment to qualify for benefits. Members of a partnership are not considered employees (see, CCH, NY Unemployment Ins Rep jf 1344). Thus, in view of claimant’s admission that she was a partner, there is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant was not entitled to file a valid original claim for benefits (see generally, Matter of Slocum [Corsi], 273 App Div 353; see also, Matter of Gold [Catherwood], 35 AD2d 887; Matter of Wersba [Catherwood], 27 AD2d 890).
In addition, although claimant provided accurate information concerning her partnership status, the fact remains that she was erroneously paid benefits to which she was not entitled. The Board, therefore, properly ruled that the benefits were recoverable (Labor Law § 597 [4]; see, Matter of Simone [Estate of King — Hartnett], 142 AD2d 768; cf., Matter of Council [Roberts], 132 AD2d 437). Claimant’s remaining contentions have been considered and rejected for lack of merit.
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.